DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 1, 9, and 15
 	receiving, at a controller of a computing device, a receipt image; 	 rendering, at a display screen, the receipt image, the receipt image comprising a total amount region including a total amount of expenses in the receipt image;  	 rendering, at the display screen, adjacent the receipt image, a total amount field including a submission total amount associated with the total amount;  	 rendering, at the display screen, at the total amount region of the receipt image, a link between the total amount region and the total amount field;  	receiving, via an actuatable option rendered at the display screen in association with the total amount field, input confirming the submission total amount; 	 and transmitting, via a communication interface, to an expense management system, the submission total amount 	The limitations of independent claim 1, 9,  15, as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations” because the claims disclose receiving displaying and transmitting information regarding commercial interactions and/or sales activities [the receipt image comprising a total amount region including a total amount of expenses in the receipt image; rendering, at the display screen, a total amount field including a submission total amount associated with the total amount, transmitting, via a communication interface, to an expense management system, the submission total amount (claim 1); determining the submission total amount by adjusting the total amount using the adjusted expense amount (claim 3)]. Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). 	This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of using a computing device, display screen, communication interface, controller, non-transitory computer readable medium. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of receiving, rendering, and transmitting ) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo). Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). 	Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of computing device, display screen, communication interface, controller, non-transitory computer readable medium, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201
(Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending
conventional steps specified at a high level of generality” to an abstract idea does not make that
idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo,
132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or
user interface do not alone transform an otherwise abstract idea into patent-eligible subject
matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a
meaningful limitation to the abstract idea because they would be generic computer functions in
any computer implementation. Thus, taken alone, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). Looking at the
limitations as an ordered combination adds nothing that is not already present when looking at
the elements taken individually. There is no indication that the combination of elements
improves the functioning of the computer or improves any other technology. Their collective
functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without
meaningful limitations to that concept, does not transform a patent-ineligible claim into a patenteligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing
Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does
not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d
1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the
prohibition against patenting an abstract principle “cannot be circumvented by attempting to
limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally
merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120
U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294;
Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells
Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc.,
765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general purpose computer and general purpose
computing components (as evidenced from [0035] of the applicant’s specification for example, “Furthermore, while the communication device
111 is depicted as a mobile device, in other examples the communication device 111 may
comprise a personal computer, a laptop computer and the like..”
 	 Finally, the following limitations, if removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data:
Claims 1, 9 and 15
receiving, at a controller of a computing device, a receipt image; 	 rendering, at a display screen, the receipt image, the receipt image comprising a total amount region including a total amount of expenses in the receipt image;  	 rendering, at the display screen, adjacent the receipt image, a total amount field including a submission total amount associated with the total amount;  	 rendering, at the display screen, at the total amount region of the receipt image, a link between the total amount region and the total amount field;  	receiving, via an actuatable option rendered at the display screen in association with the total amount field, input confirming the submission total amount; 	 and transmitting, via a communication interface, to an expense management system, the submission total amount            Thus, taken individually and in combination, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	The dependent claims 2-8, 10-14 appear to merely further limit the abstract idea and as such, the analysis of dependent claims 2-7, 9-15, and 17-20 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” Revised Step 2A Prong Two=Yes) the additional elements do not amount to an inventive concept (significantly more) other than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No). 	Thus, based on the detailed analysis above, claims 1- 15 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chelst et al. (US 2014/0108210)

 	Claim 1, 9 and 15: Chelst discloses a method comprising:  	receiving, at a controller of a computing device, a receipt image;(see for example [0029], receiving receipt image) 	 rendering, at a display screen, the receipt image, the receipt image comprising a total amount region including a total amount of expenses in the receipt image;([0029] discloses a total amount, [0030], total amount of transactions, and [0053] further discloses a total amount of expenses) 	 rendering, at the display screen, adjacent the receipt image, a total amount field including a submission total amount associated with the total amount; ([0053] and Fig. 8, discloses displaying a receipt and transaction details) 	 rendering, at the display screen, at the total amount region of the receipt image, a link between the total amount region and the total amount field; (NOTE: applicant specification defines a link to merely be an icon or any visual  indicative of the total amount, see for example Fig. 8 and 9 of Chelst discloses a total amount(e.g. visual “total amount”  and [0099]) 	receiving, via an actuatable option rendered at the display screen in association with the total amount field, input confirming the submission total amount; ([0053], discloses submitting a digital copy of the receipt that includes the total amount, [0097] option to manually match or rematch, and [0099] review and/or updating by selecting) 	 and transmitting, via a communication interface, to an expense management system, the submission total amount. ([0092], transmit a digital copy of a receipt directly to an expense management system)

 	Claim 2, 10 : Chelst  discloses the method of claim 1, wherein the submission total amount at the total amount field is different from the total amount, the method further comprising: receiving an indication of the submission total amount being different from the total amount; and rendering, at the display screen, the indication. ([0094] tax amount is different from the total amount.)

 	Claim 3, 11: Chelst discloses the method of claim 1, wherein the receipt image, as rendered at the display screen, includes an itemized expense region including an expense amount, the expense amount being a portion of the total amount, the method further comprising:  
 	rendering, at the display screen, adjacent the receipt image, an itemized expense field including the expense amount and an adjusted expense amount; rendering, at the display screen, at the total amount region of the receipt image, a second link between the itemized expense region and the itemized expense field; (fig. 8 and 9, [0094 and 0095])and prior to transmitting the submission total amount to the expense management system, determining the submission total amount by adjusting the total amount using the adjusted expense amount. [0094,  0095, 0099]

 	Claim 4,12 : Chelst  discloses the method of claim 1, wherein the receipt image, as rendered at the display screen, includes an itemized expense region including an expense amount, the expense amount being a portion of the total amount, the method further comprising: rendering, at the display screen, adjacent the receipt image, an itemized expense field associated with the itemized expense region; rendering, at the display screen, at the itemized expense region of the receipt image, a second link between the itemized expense region and the itemized expense field; receiving an indication describing the expense amount; and rendering, at the display screen, at the itemized expense field, the indication.[0094]

 	Claim 5: Chelst  discloses the method of claim 4, wherein the indication describing the expense amount comprises an expense category. [0030, 0032]

 	Claim 6, 13: Chelst discloses the method of claim 1, further comprising: dividing the receipt image into zones associated with one or more expense categories; rendering, at the display screen, zone indications comprising respective zone actuatable options; and when respective input is received at a zone actuatable option associated with a zone that includes one or more itemized expense amounts, rendering, at the display screen, adjacent the receipt image, one or more itemized expense fields that include the one or more itemized expense amounts.[0094]

 	Claim 7,14: Chelst discloses the method of claim 1, further comprising: performing character recognition on the receipt image to determine the total amount; determining, based at least partially on the character recognition, an amount by which the total amount is to be adjusted; determining the submission total amount by adjusting the total amount according to the amount by which the total amount is to be adjusted; and populating the total amount field with the total amount and the submission total amount.[0049 and 0053]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chelst et al. (US 2014/0108210) in view of Bastide et al. (US 2011/0313754)

 	Claim 8: Chelst discloses the method of claim 1, further comprising: performing character recognition on the receipt image to determine text in receipt image; ([0049], discloses using OCR to identify information )rendering, at the display screen, in a text field adjacent the receipt image, the text; (fig. 8 and 9)  but does not explicitly disclose causing the text to be translated from a first language to a second language; and rendering, at the display screen, in the text field a translation of the text.  	However Bastide disclose causing the text to be translated from a first language to a second language; and rendering, at the display screen, in the text field a translation of the text. [0022-0025] 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, was made to modify, Chelst to causing the text to be translated from a first language to a second language; and rendering, at the display screen, in the text field a translation of the text., in order to insure that the application is user friendly by providing a language translation as requested by the user.(abstract, Bastide)




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Barret et al. (US 9, 196, 006)
 	A service can perform optical character recognition (OCR) on an image of a record to determine a first set of information items about the record. A second set of information items can be identified that are likely part of the record but not determinable from performing OCR on the image. Another resource can be utilized to determine the second set of information items. A classification for the record can be determined based on first and second sets of information items. The record can be associated with a financial resource of the user based at least in part on the classification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621